DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the action type.”  There is insufficient antecedent basis for this limitation in the claim. As best understood, “The action type” and “a motion type” are referring to the same property.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahara et al., US 2005/0227762.

In Reference to Claims 1 and 12-14
	Tahara et al. teaches a method, processor, and storage medium (Fig. 2 and Par. 127-129) for responding to a control, applied to a touch control terminal capable of presenting a graphical user interface (Abstract and Fig. 1-2) and , comprising providing a first control on the graphical user interface, an operation response region of the first control comprising a first control region and a first response region (Fig. 22-23 and Par. 206 and 209 which teaches a touch control display on gaming device with a plurality of visually displayed touch control regions including a “Special Weapon” region, an “A Battle” region, a  “B Defend” region, and “C Run Away” region), providing a second touch region on the graphical user interface, wherein the second touch region at least partially overlaps with the first response region (Fig. 22-23 and Par. 206 and 209 where the “Special Weapon” region overlaps with the other three regions as shown in Fig. 23); detecting a first touch operation acting on an overlap region of the second touch region and the first response region (Par. 209 “in a case that the special button 214 is overlapped by another operation buttons 212a, 212b and 212c, the operation of the special button 214 is handled with a priority. That is, in a case that the coordinates position data of the overlapped area is input from the touch panel 22, the CPU core 42 determines that the special button 214 is operated.”); in response to the first touch operation, generating an operation instruction according to a game parameter, wherein generating the operation instruction according to the game parameter comprises: determining a priority of the first control and a priority of the second touch region according to the game parameter (Par. 208-209 which teaches with a touch operating in the overlapped region prioritizing the “Special Weapon” operation. And which teaches the game determines if it is time to display the “special weapon” according to game progress determined by the game developer which examiner considers the “game parameter” thus if the “game parameter” determines that the special weapon region should appear it also determines that it should be prioritized. Par. 210-211 which teaches generating a game operation according to the touch input), generating the operation instruction according to the priority of first control and the priority of the second touch region, the operation instruction is a first operation instruction corresponding to the first control or a second operation instruction corresponding to the second touch region (Par. 209 which teaches that if a touch is made in the overlapped region it prioritizes the “Special Weapon” operation, and Par. 210-211 which teaches performing the game operation corresponding to the Special Weapon), the operation instruction, the first operation instruction is used for controlling a virtual character in a game to complete an action corresponding to the first control (Fig. 23 which teaches virtual character 202 and Par. 211 “Attacking enemy character with the special weapon”), and the second operation instruction is used for controlling the virtual character to complete an action corresponding to the second touch region(Par. 197 “Here, operation buttons 212a, 212b and 212c are displayed on the operation panel image 210 in correspondence to the player character 202.” Par. 206 which teaches changing operation buttons for battle mode. And  “Fig. 22-23 “Battle,” “Defend,” and “Run Away.” However, examiner notes that as claimed “Special Weapon” button alternatively could constitute the “second touch region” and one of the buttons such as 212a could constitute the “first response region”).

	In Reference to Claim 2
	Tahara et al. teaches detecting a second touch operation acting on the first control region; in response to the second touch operation, generating the first operation instruction corresponding to the first control (As described above it is possible to interpret the “Special Weapon” region of Fig. 23 as the second touch region and for example the “A Battle” region 212a as the first response region. Thus, after a first touch on the overlapping region as described in Par. 209-211, the user could then simple touch the control button 212a with order to perform a combat action as described in Fig. 17 step S157 and Par. 199 in order to generate a “first operation” according to a “first control”).

	In Reference to Claim 3
	Tahara et al. teaches wherein the second touch region at least partially overlaps with the first response region, comprising the second touch region comprises a second control region and a second response region, displaying a second control on the second control region, wherein the second response region at least partially overlaps with the first response region (Fig. 23 which shows the “Special Weapon” touch button overlapping with, for example, the “A Battle” button 212a which, in this case, examiner is interpreting 212a to be the second control, and second control region. Note, Claim 2 above relied on the opposite interpretation of which button was the first control and second control. However, since Claim 3 does not depend upon Claim 2 and both interpretations map to Claim 1, these different claim interpretations are consistent with the claims as written).

	In Reference to Claim 4
	Tahara et al. teaches detecting a third touch operation acting on the second control region; in response to the third touch operation, generating the second operation instruction corresponding to the second control (Par. 209-211 which teaches a first touch on the overlapping region as described above in reference to Claim 1. A user can touch the control button 212a with order to perform a combat action as described in Fig. 17 step S157 and Par. 199 in order to generate a “second operation” according to a “second control”).

	In Reference to Claim 5
	Tahara et al. teaches wherein the detecting the first touch operation acting on the overlap region of the second touch region and the first response region comprises detecting the first touch operation acting on an overlap region between the second response region and the first response region (Par. 209 “in a case that the coordinates position data of the overlapped area is input from the touch panel”).

	In Reference to Claim 8
	Tahara et al. teaches where the game parameter comprises at least one of: a progress of a game, an action of a virtual character, a parameter of a game device corresponding to the virtual character, and a game instruction (Fig. 18 and Par. 207-209 which teaches that the parameter for the timing for displaying the “Special Weapon” button is part of the game progress and set by the game programmer or developer. As such examiner considers it to constitute at least “a progress of the game or a game instruction).

	In Reference to Claim 21
	Tahara et al. teaches where the second touch region at least comprises a second control region, and the second control region is configured to display a second control on the second control region (Fig. 22-23).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tahara et al., US 2005/0227762, in view of Funabashi et al., US 2013/0031515.

In Reference to Claim 7
Tahara et al. teaches a method as described above in reference to Claim 1. However, Tahara et al. does not explicitly teach where wherein the first response region is disposed around the first control region.
Funabashi et al. teaches a touch display for a gaming device where a first response region is disposed around a first control region (Fig. 5 and Par. 66 which teach touch detection areas associated with visual touch button regions where the detection areas surround the visual buttons).
It would be desirable to modify the method of Tahara et al. to include response regions disposed around control regions as taught by Funabashi et al. in order to made the touch buttons easier to operating by accommodation some misalignment with the visual button by the user’s touch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Tahara et al. to include response regions disposed around control regions as taught by Funabashi et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara et al., US 2005/0227762, in view of gamefaqs.com webpage titled “How do | run?” (Gamefaqs).

In Reference to Claims 9-10
Tahara et al. teaches a method as described above in reference to Claim 8. Further Tahara et al. teaches providing a third touch region on the graphical user interface (Fig. 22-23, which teach additional touch regions); and if the first touch operation applied to the overlap region of the second touch region and the first response region is detected (Par. 209). Further Tahara et al. teaches touch inputs to regions (See for example Par. 199). However, Tahara et al. does not explicitly teach determining whether the game instruction generated in response to a fourth operation is received; if the game instruction is received, generating the operation instruction in response to the first input, or determining the operation instruction according to the action type of the virtual character.

Gamefaqs teaches an electronic game system which teaches detecting if a second input has been received and generating a particular game operation if the second input has been received and determining the operation instruction according to the action type of the virtual character (Page 1 which teaches that movement inputs provided while a player is also pressing a separate button input will cause the game character to run rather than walk).
It would be desirable to modify the system of Funabashi et al. to use an additional run button to switch movement commands as taught by Gamefaqs in order to allow the player to use additional modal inputs in order to further control the type of operation performed by an input. For example, a normal Special Attack or a Running Special Attack.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Tahara et al. to use an additional run button to switch movement commands as taught by Gamefaqs.

Allowable Subject Matter
Claims 6 and 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 05/16/2022 have been fully considered. New grounds of rejection have been provided to better address the new scope of the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715